IN THE SUPREME COURT OF TEXAS
                                              ════════════
                                                NO. 20-0739
                                              ════════════

     IN RE STEVEN HOTZE, M.D., HON. ALLEN WEST, REPUBLICAN PARTY OF TEXAS,
    HON. SID MILLER, HON. MARK HENRY, HON. CHARLES PERRY, HON. PAT FALLON,
    HON. BILL ZEDLER, HON. CECIL BELL, JR., HON. STEVE TOTH, HON. DAN FLYNN,
     HON. MATT RINALDI, HON. RICK GREEN, HON. MOLLY WHITE, HARRIS COUNTY
      REPUBLICAN PARTY/HON. KEITH NIELSEN, HON. BRYAN SLATON, HON. ROBIN
    ARMSTRONG, M.D., JIM GRAHAM, HON. CATHIE ADAMS, HON. JOANN FLEMMING,
           JULIE MCCARTY, SHARON HEMPHILL, AND AL HARTMAN, RELATORS
     ════════════════════════════════════════════════════
                    ON PETITION FOR WRIT OF MANDAMUS
     ════════════════════════════════════════════════════

     JUSTICE DEVINE dissenting from the Court’s order denying the petition for writ of
mandamus and motion for stay.

         Today the Court does a disservice to the citizens of the State of Texas and the Texas

Constitution. Relators 1 ask the Court to exercise its mandamus power granted by the Election Code

to compel the Secretary of State—the chief election officer—to comply with the Election Code’s

specific provisions. In such a situation, as here, where our state, local, and national elections are

at issue and the Court is “properly called on,” In re Salon a La Mode, No. 20-0340, 2020 WL
2125844 (Tex. May 5, 2020) (Blacklock, J., concurring), the Court should exercise its mandamus

authority over officials empowered to carry out our election laws.

         I disagree with the Court’s decision to dismiss this mandamus as untimely. We have often

acted even “after statutory deadlines to protect the electoral process.” In re Palomo, 366 S.W.3d
193, 194 n.7 (Tex. 2012) (per curiam) (citing Bird v. Rothstein, 930 S.W.2d 586, 587 (Tex. 1996);


1
 Because the Court concludes that Relators’ suit is untimely, it does not reach the issue of standing. I would conclude
Relators, who include candidates on the ballot and a county judge subject to the proclamation, have standing to pursue
relief.
Davis v. Taylor, 930 S.W.2d 581, 584 (Tex. 1996); LaRouche v. Hannah, 822 S.W.2d 632, 634

(Tex. 1992); Painter v. Shaner, 667 S.W.2d 123, 124 (Tex. 1984)). And in Bird v. Rothstein, we

declined to hold that laches or any similar doctrine barred relief against the Secretary of State given

the important interests at stake. 930 S.W.2d at 588. I believe the interests at stake here are of similar

importance and worthy of our consideration. Respondent argues, however, that the Election Code

imposes no duty on the Secretary that would implicate our mandamus authority. In essence, she

argues that the Secretary’s title is simply that, a title, to which no consequent duties attach. Without

a ministerial task, it is argued that the Secretary cannot be held responsible for carrying out

unconstitutional proclamations. But this argument defies common sense.

         Texas law has consistently stated that “mandamus may issue to compel public officials to

perform ministerial acts, as well as ‘to correct a clear abuse of discretion of a public official.’” In

re Williams, 470 S.W.3d 819, 821 (Tex. 2015) (emphasis added) (citing Anderson v. City of Seven

Points, 806 S.W.2d 791, 793 (Tex. 1991). On July 27, 2020, Governor Abbott issued a

proclamation suspending Texas Election Code sections 85.001(a) and 86.006(a-1) pursuant to his

asserted authority under the Disaster Relief Act. 2 See TEX. GOV’T CODE §§ 418.001–.261. The

Governor called on the Secretary to “take notice” of the changes “immediately.” The Governor of

the State of Tex., Proclamation No. 41-3752, 45 Tex. Reg. 5449, 5456–5457 (2020). The

Proclamation was a mandate to those in his chain of command—including the Secretary—to carry

out its directives. Not only that, the Governor was clear that the decision was made “in consultation

with the Texas Secretary of State” because of their belief that “strict compliance” with sections

85.001(a) and 86.006(a-1) would not be feasible. Id.



2
 Today we miss a second chance to consider the constitutionality of chapter 418. I have previously voiced my concern
on chapter 418 as an unconstitutional delegation of legislative power in contravention of the Texas Constitution article
1 section 28. See In re Hotze, No. 20-0430, 2020 WL 4046034, at *1–2 (Tex. July 17, 2020) (Devine, J., concurring).
         Relators argue that after the proclamation was sent out, the Secretary provided “additional

guidance” to local officials. As a result, the Secretary endorsed the Governor’s actions in

contravention of her duties 3 to carry out the Election Code’s clear provisions on the timing and

manner of early voting. These actions go beyond acting as a mere intermediary and make the

Secretary complicit in the alleged constitutional and statutory violations.

         Because the Secretary continues to act pursuant to a potentially unconstitutional

proclamation, her conduct is subject to this Court’s authority to mandamus public officials who

engage in abuses of discretion. I accordingly would grant the relief requested by Relators. Because

the Court does not, I respectfully dissent.




                                                         ________________________________________
                                                         John P. Devine
                                                         Justice


OPINION DELIVERED: October 7, 2020




3
  Respondent once again attempts to cabin the meaning of “duty” within the scope of this Court’s mandamus authority.
See In re Republican Party of Texas, 605 S.W.3d 47, 51 n.7 (Tex. 2020) (Devine, J., dissenting). That argument is
misplaced because Relators here seek to compel the Secretary to act in accordance with her statutory duty as chief
election officer. And that duty is prescribed and limited by statute. Although the Governor may have expanded that
duty by proclamation, that puts the cart before the horse. It assumes that the Governor’s proclamation is constitutional.
If it is unconstitutional, which Relators call on this Court to address today, then the Secretary is acting in contravention
of those duties prescribed by statute.